Exhibit 23.3 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form S-1 of our report dated February 27, 2015 relating to the financial statements, which appears in the iShares® Commodity Optimized Trust’s Annual Report on Form 10-K for the year ended December31, 2014. We also consent to the reference to us under the heading “Experts” in such Registration Statement. /s/ PricewaterhouseCoopers LLP San Francisco, California March 24, 2015
